SCOTT, P. J.
We think that the discharge of plaintiff was justified upon the evidence; also that it was satisfactorily proven that the parties agreed, after the written contract was made, to so modify it that plaintiff should receive $75 a week in advance, instead of $300 a month, and that the parties acted upon this modification. Agreeing, as we do, with the justice up to this point, we find ourselves unable to understand how he arrived at the figure for which he rendered judgment. The plaintiff proved expenses paid out by him amounting to $19.25. The last payment of salary was on July 2d, when he was paid for the week ending July 9th. He was not effectually discharged until July 18th. There had become *1147due him before that $75 on July 9th and $75 on July 16th, malting $150 due for salary and $19.25 for expenses, in all $174.25, instead of $119.75, the amount awarded by the judgment for damages. The judgment must be reversed, and a new trial granted, with costs to appellant to abide the event, unless defendant will stipulate that the judgment shall be Increased, to $193.56, in which event the judgment, as so modified, will be affirmed, without costs.
BISCHOFF, J., concurs.